Citation Nr: 0218231	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  94-14 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for Bell's Palsy. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to 
November 1971.    

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 
1993 and September 1994 of the Department of Veterans 
Affairs (VA) Regional Office in Philadelphia, Pennsylvania 
(RO).  

Service connection was granted for Bell's Palsy in March 
1973 and a 20 percent disability evaluation was assigned 
from November 29, 1971.  

The Board notes that the August 1993 rating decision 
denied entitlement to service connection for hearing loss 
and tinnitus.  The veteran filed a timely appeal with 
respect to these issues.  In an October 2002 rating 
decision, service connection was granted for hearing loss 
and tinnitus.  These issues are no longer before the Board 
for appellate review, since the benefits sought on appeal 
were granted.   


FINDINGS OF FACT

1.  The service-connected Bell's Palsy is principally 
manifested by moderate incomplete paralysis; there is no 
evidence of complete paralysis of the seventh cranial 
nerve.  

2.  Neither an exceptional nor unusual disability picture 
has been presented so as to render impractical the 
application of the regular schedular standards.



CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 20 percent for Bell's Palsy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.20, 4.31, 4.124a, Diagnostic Code 8207 
(2002).  

2.  An extraschedular disability rating is not warranted.  
38 C.F.R. § 3.321(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
Supp. 2002)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran's service medical records are associated with 
the claims folder.  The veteran has been provided with VA 
examinations in 1993, 1999, and 2002 to determine the 
nature and extent of the Bell's Palsy.  Private medical 
records identified by the veteran were obtained.  The 
veteran and his representative have been provided with a 
statement of the case and supplemental statements of the 
case that discuss the pertinent evidence and the laws and 
regulations related to the claim, and essentially notify 
them of the evidence needed by the veteran to prevail on 
the claim.  In an April 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim 
and offered to assist him in obtaining any relevant 
evidence.  This letter gave notice of what evidence the 
appellant needed to submit and what evidence VA would try 
to obtain.  There is no identified evidence that has not 
been accounted for and the veteran's representative has 
been given the opportunity to submit written argument.  
The VA notified the appellant and the appellant's 
representative of the information and any medical or lay 
evidence, not previously submitted, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is 
no prejudice to him by appellate consideration of the 
claim at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the extensive 
record on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Pertinent Law and Regulations

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained 
in the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(a), 4.1 (2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2002). 

Under 38 C.F.R. § 4.20, evaluation by analogy is permitted 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability.  38 C.F.R. § 4.20 
(2002).

The evaluation for 7th (facial) cranial nerve paralysis is 
dependent upon the relative degree of loss of innervation 
of the facial muscles.  A 10 percent evaluation is 
warranted for moderate incomplete paralysis.  A 20 percent 
evaluation requires severe incomplete paralysis of the 
involved nerve.  A 30 percent evaluation is warranted for 
complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8207 (2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information 
and lay and medical evidence of record in a case before 
the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), 
the Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

The RO has rated the veteran's service-connected Bell's 
Palsy under 38 C.F.R. § 4.124a, Diagnostic Code 8207, 
paralysis of the seventh cranial nerve.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8207 (2002).  The RO has 
assigned a 20 percent evaluation from November 29, 1971.  
The 20 percent rating for the veteran's Bell's Palsy, 
which is protected, will be continued.  See 38 C.F.R. 
§ 3.951 (2002).  

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a rating greater 
than 20 percent for Bell's Palsy under the provisions of 
Diagnostic Code 8207.  The medical evidence of record 
indicates that the service-connected Bell's Palsy is 
productive of not more than moderate incomplete paralysis 
of the seventh cranial nerve.  

A March 1993 VA examination report indicates that upon 
examination, there were no clinical residuals of Bell's 
Palsy.  An April 1993 VA examination report indicates that 
the veteran had weakness of the right mandibular nerve; 
when the veteran tried to smile, he had relatively little 
movement to the right lower lip.  The examiner noted that 
this did interfere with mastication because the veteran 
has some drooling and he was not able to have any 
continence of the vestibule on that side.  Interference 
with speech was minimal and there was no absence of all or 
part of the tongue.  The examiner stated that otherwise, 
the veteran's cranial nerves were intact.  An April 1999 
VA eye examination report indicates that there were no 
clinical signs of exposure to keratitis or other sequelae 
of Bell's Palsy.   

A May 2002 VA examination report reflects a diagnosis of 
Bell's Palsy of moderate degree.  The examiner noted that 
the veteran had dysarthria (slurred speech), drooling, 
facial asymmetry, and crocodile tearing with mild 
hemifacial spasms.  The medical evidence of record does 
not establish complete paralysis of the seventh cranial 
nerve, only moderate incomplete paralysis.  Thus, the 
Board finds that a disability evaluation in excess of 20 
percent for Bell's Palsy is not warranted under Diagnostic 
Code 8207.  
 
In summary, a disability evaluation in excess of 20 
percent is not warranted for the service-connected Bell's 
Palsy, for the reasons and bases described above.  The 
preponderance of the evidence is against the veteran's 
claim for an increased evaluation and the claim is denied.  

Extraschedular ratings

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-
96 (finding that the Board may deny extraschedular 
ratings, provided that the RO has fully adjudicated the 
issue and followed appropriate appellate procedure).  In 
the October 2002 supplemental statement of the case, the 
RO specifically considered whether extraschedular rating 
under 38 C.F.R. § 3.321(b) should be assigned as to the 
service-connected Bell's Palsy.  The RO concluded that 
this case did not present such an exceptional or unusual 
disability picture as to render impractical the 
application of the regular rating standards.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors 
which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization 
that would render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case 
includes such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular 
schedular standards."  Fanning v. Brown, 4 Vet. App. 225, 
229 (1993). 

The evidence shows that the service-connected Bell's Palsy 
does not present an unusual or exceptional disability 
picture.  As discussed in detail above, the veteran's 
service-connected Bell's Palsy is rated under Diagnostic 
Code 8207.  This diagnostic code contemplates moderate 
incomplete paralysis of the seventh cranial nerve.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8207.  The Board finds 
that the veteran's symptoms are consistent with the 
criteria in the Rating Schedule.  The veteran's symptoms 
are normal manifestations of this disorder and such 
symptoms are contemplated under Diagnostic Code 8207.  The 
Board finds that the disability picture is not unusual or 
exceptional and does not render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).    

There is no indication that the veteran has been 
hospitalized frequently for the Bell's Palsy.  Indeed, 
there is no evidence of any hospitalizations since 
service.     

The Board further finds that the evidence of record does 
not establish that the veteran's service-connected Bell's 
Palsy causes marked interference with employment.  The 
Board stresses that 38 C.F.R. § 3.321(b)(1) requires 
marked interference with employment, not simply 
interference.  The Board notes that the currently assigned 
20 percent disability evaluation for the Bell's Palsy 
under Diagnostic Code 8207 is an acknowledgment on the 
part of VA that interference with employment exists.  See 
38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities 
are impaired).  

The Board has no reason to doubt that the veteran's 
disability causes him discomfort and may limit his 
efficiency in certain tasks.  This alone, however, does 
not present an exceptional or unusual disability picture 
and is not reflective of any factor which takes the 
veteran outside of the norm.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities 
are impaired).  See also 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

Accordingly, the Board determines that the assignment of 
an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the Bell's Palsy.    


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for Bell's Palsy is denied.  


		
	J. E. Day
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

